DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-15, dependent from allowable claim 1 and requiring all the limitations of claim 1, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I & II as set forth in the Office action mailed on 5/8/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments (11/9/21 Remarks: page 10, line 5 - page 12, line 16) with respect to the rejection of claims 1-3 & 19-20 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 1-3 & 19-20 under 35 USC §103 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 19-20 (and dependent claims 2-3 & 5-18), as noted by Applicant (11/9/21 Remarks: page 10, line 5 - page 11, line 25), the art of record does not teach or suggest the recited determination of a medical slide image dataset type as a training use image in response to a processor generated value satisfying a first criterion and determination of a medical slide image as a validation use in response to a processor generated value satisfying a second criterion in conjunction with the recited annotation job arrangement having the recited medical image dataset type determining, annotation job generating based on the image and dataset type, and determining of medical slide image use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663